         Case 1:17-cv-11165-FDS Document 97 Filed 05/11/20 Page 1 of 14




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


                                               )
PETER MARCUS, MATT KOLTNOW,                    )
DIANNE BARTON-PAINE, AND                       )
OTHERS SIMILARLY SITUATED,                     )
                                               )
               PLAINTIFFS,                           CIVIL ACTION NO. 17-11165-FDS
                                               )
                                               )
       v.                                      )
                                               )
THE AMERICAN CONTRACT BRIDGE
                                               )
LEAGUE,
                                               )
               DEFENDANT.                      )
                                               )
                                               )

              DEFENDANT’S MEMORANDUM IN SUPPORT OF
       MOTION FOR SUMMARY JUDGMENT AS TO KENNETH VAN CLEVE

       Opt-In Plaintiff Kenneth Van Cleve (“Van Cleve”) worked as an exempt Field Supervisor

and Area Manager whose primary job duty was supervising twelve tournament directors for

defendant The American Contract Bridge League (“ACBL” or the “Company”). Van Cleve claims

he was misclassified and is owed overtime, but his job duties show that ACBL properly classified

him as exempt under both the Fair Labor Standards Act’s (“FLSA”) executive and administrative

exemptions. Accordingly, the Court should award summary judgment to ACBL and dismiss Van

Cleve’s claims.

       If the Court declines to do so, the Court should then issue two rulings regarding damages.

First, this dispute is governed by a two-year statute of limitations measured against the date Van

Cleve filed his opt-in consent form because there is no evidence that ACBL willfully violated the

FLSA. To the contrary, ACBL relied in good faith on legal advice stating that employees like Van

Cleve were exempt under the FLSA. Second, if Van Cleve were found to be non-exempt, the
         Case 1:17-cv-11165-FDS Document 97 Filed 05/11/20 Page 2 of 14




appropriate way to calculate damages is by adding 50% to his hourly pay – not 150% – for all

hours exceeding 40 per week.

I.     BACKGROUND

       A.      ACBL’s Business Promoting, Growing and Sustaining the Game of Bridge

       ACBL is the governing body for contract bridge in North America. ACBL’s Statement of

Undisputed Material Facts (“SOF”) ¶ 1. For a summary of ACBL’s business, the job duties

involved in directing bridge tournaments and acting as a director-in-charge, and the various ACBL

tournament director ranks, see Section I.A. of the Memorandum of Law in Support of ACBL’s

Motion for Summary Judgment as to Matt Koltnow (the “Koltnow Memorandum”) (submitted

herewith and incorporated by reference.)

       B.      Van Cleve’s Employment as Field Supervisor, Area Manager and Associate
               National Tournament Director

       Kenneth Van Cleve worked for ACBL as a Field Supervisor between April 24, 2016 (three

years before he filed a consent to join this lawsuit) and March 23, 2017. SOF ¶ 248. In ACBL’s

organizational structure, Tournament Directors reported to Field Supervisors. SOF ¶ 48. As a Field

Supervisor, Van Cleve was responsible for “the technical operation of all sanctioned tournament

bridge play” and had four focus areas: (1) tournament organizers; (2) workforce supervision; (3)

tournament operations; and (4) executing the strategic direction of field operations. SOF ¶ 49. Van

Cleve was responsible for assigning the DIC for sectional and regional tournaments, completing

performance reviews for the Tournament Directors he supervised, hiring, firing and recruiting

Tournament Directors, and otherwise observing, training and offering assistance to his direct

reports. SOF ¶ 50. As a Field Supervisor, Van Cleve had approximately ten Tournament Directors

who reported to him directly. SOF ¶ 250.

       In January 2018, ACBL eliminated the Field Supervisor position. SOF ¶ 48. After that, Van




                                                2
         Case 1:17-cv-11165-FDS Document 97 Filed 05/11/20 Page 3 of 14




Cleve became an Area Manager. SOF ¶ 251. The job duties of the Field Supervisor and Area

Manager positions are similar, although as an Area Manager, Van Cleve gained responsibility over

more districts and performed more work, including special projects on behalf of ACBL. SOF ¶ 59.

       On January 3, 2019, Van Cleve decided to step back from the Area Manager Position and

assumed a new position as Associate National Tournament Director. SOF ¶ 254. The job duties of

the Associate National Tournament Director are to: (i) train and mentor others in movement

selection, 1 room and game setup, and fixes to the same; (ii) train and mentor others in evaluating

and providing feedback on tournament schedules; (iii) manage large tournaments and associated

staff; (iv) guide appeals and/or conduct committees, (v) train and mentor others in matters of

convention and alert charts; and (vi) participate in drafting and updating ACBL tournament

regulations. SOF ¶ 42. Van Cleve passed away on June 9, 2019. SOF ¶ 257.

       C.      Van Cleve’s Compensation as Field Supervisor, Area Manager, and Associate
               National Tournament Director.

       Field Supervisors, Area Managers and Associate National Tournament Directors could go

weeks without working a tournament and still collect their salary. SOF ¶ 73. In early 2014, ACBL

asked legal counsel to evaluate the question of whether full-time TDs had been properly classified

as exempt under the FLSA. 2 SOF ¶ 75. Based on this advice received from counsel, ACBL decided

to continue classifying its full-time TDs as exempt. SOF ¶ 77. While most Tournament Directors

transitioned to hourly non-exempt status in January 2017, Field Supervisors, who had different job

duties and had a higher salary than most Tournament Directors, continued to be classified as

salaried exempt to meet the executive and administrative employees, exemptions, and therefore,

remained salaried and not eligible for overtime. SOF ¶ 79-80.


1
 Movement selection refers to the proper selection among myriad alternatives of the movement of players.
SOF ¶ 42, n.3.




                                                   3
         Case 1:17-cv-11165-FDS Document 97 Filed 05/11/20 Page 4 of 14




       When Van Cleve accepted the newly created Area Manager position in January 2018, he

received a raise, from $52,972.40, to $58,000.02. SOF ¶ 253. When he transitioned to full-time

Associate National Tournament Director on January 3, 2019, his salary was $59,739.94, or

$1,148.85 per week. SOF ¶¶ 254-55.

       D.      Procedural History

       Van Cleve filed a consent to join this Action on April 24, 2019. 3 Doc. Nos. 1, 49-1.

II.    ARGUMENT

       A.      Van Cleve’s Positions as Field Supervisor and Area Manager Satisfy the
               Executive Exemption.

       Van Cleve’s overtime claim fails at the outset because he was exempt as Field Manager

and Area Manager under the FLSA’s executive exemption. “The exempt or nonexempt status of

any particular employee must be determined on the basis of whether the employee’s salary and

duties meet the requirements of the” criteria for the relevant exemption. 29 C.F.R. § 541.2. To

qualify as an exempt executive employee, the employee must: (1) be compensated on a salary

basis of not less than $455 per week, or $684 per week after January 1, 2020 4; (2) have a primary

duty involving “management of the enterprise in which the employee is employed or of a

customarily recognized department or subdivision thereof”; (3) customarily and regularly direct

the work of two or more other employees 5; and (4) have the authority to hire or fire other

employees or make suggestions and recommendations as to the hiring, firing, advancement or

promotion or any other change of status of other employees which are given particular weight. 29

C.F.R. § 541.100. As explained below, Van Cleve’s job duties in the two positions he held within


3
  The FLSA operates with a two- or three-year “look back” from the date an employee files a claim. As
explained below, Van Cleve’s claim is based on the date he filed his consent. 29 U.S.C. § 255(a).
4
         29 C.F.R. § 541.200(a)(1) (2020).
5
         To meet this prong, the employee must customarily and regularly direct the work of two or more
full-time employees or their equivalent. 29 C.F.R. § 541.104.



                                                  4
         Case 1:17-cv-11165-FDS Document 97 Filed 05/11/20 Page 5 of 14




the statute of limitations fall squarely within this exemption.

               1.      ACBL Paid Van Cleve a Salary of at Least $455 Per Week.

       First, there is no dispute that Van Cleve earned a salary of at least $455 per week, and Van

Cleve received this guaranteed salary regardless of whether or not he worked during any particular

workweek. SOF ¶ 256. Thus, the salary basis requirement is met.

               2.      In Both of His Positions, Van Cleve’s Primary Duty Was Management.

       Second, Van Cleve’s primary duty involved management. The DOL regulations define

“management” to include activities such as “interviewing, selecting and training” employees;

“setting and adjusting their rates of pay and hours of work; directing the work of employees;

maintaining production or sales records for use in supervision or control; appraising employees’

productivity and efficiency for the purpose of recommending promotions or other changes in

status; handling employee complaints and grievances; disciplining employees; planning the work;

determining the techniques to be used;” apportioning work among employees; “determining the

type of materials, supplies, machinery, equipment or tools to be used or merchandise to be bought,

stocked and sold; controlling the flow and distribution of materials or merchandise and supplies;

providing for the safety and security of the employees or the property; planning and controlling

the budget; and monitoring or implementing legal compliance measures.” 29 C.F.R. § 541.102.

       The term “primary duty” means “the principal, main, major or most important duty that the

employee performs.” 29 C.F.R. § 541.700. The focus is on “the character of the employee’s job as

a whole,” with the following factors to be considered:

       the relative importance of the exempt duties as compared with other types of duties;
       the amount of time spent performing exempt work; the employee’s relative freedom
       from direct supervision; and the relationship between the employee’s salary and the
       wages paid to other employees for the kind of nonexempt work performed by the
       employee.

Id.



                                                  5
         Case 1:17-cv-11165-FDS Document 97 Filed 05/11/20 Page 6 of 14




        Van Cleve’s employment with ACBL easily fits within this framework. One of the three

“Key Role[s]” identified in the Field Supervisor job description is “Workforce Supervision,”

which includes the following: (i) “[r]ecruit, lead, motivate and evaluate a team of field staff,” and

(ii) “[a]dminister long-range workforce planning (staffing) goals.” SOF ¶ 51. As a Field

Supervisor, Van Cleve was responsible for hiring and firing, which are quintessential management

functions. See, e.g., SOF ¶ 52. In addition, Van Cleve cannot dispute that he helped manage a

“customarily recognized department or subdivision” – i.e., ACBL’s Field Operations Department.

See, e.g., SOF ¶ 55. Furthermore, Van Cleve remained in a position with a primary duty of

management when he became an Area Manager, as the Area Manager position included the Field

Supervisor job duties with added responsibility, e.g., a larger territory. See SOF ¶ 59.

        Van Cleve may argue that he is nonexempt because he performed certain nonexempt tasks

that were non-managerial and/or routine in nature. Even if Van Cleve performed some non-

managerial tasks as a Field Supervisor, however, there is no genuine dispute that the “character of

[his] job as a whole” was management. Cf. 29 C.F.R. § 541.700, 29 C.F.R. § 541.700(b) (“Time

alone … is not the sole test, and nothing in this section requires that exempt employees spend more

than 50 percent of their time performing exempt duties.”). Indeed, courts have repeatedly upheld

employees’ status as exempt under the FLSA when their essential function in the organization is

management, even when they perform far beyond 50% of their job duties on non-managerial

tasks. 6 Importantly, Van Cleve could manage other employees concurrently with any non-


6
 See, e.g., Soehnle v. Hess Corp., 399 F. Appx. 749, 751-752 (3d Cir. 2010) (sole gas station manager found
exempt despite spending 85 percent of her time on nonexempt tasks); Moody v. Family Dollar Stores, Inc.,
No. 3:08-cv-1935, 2014 U.S. Dist. LEXIS 49961, *27-28 (W.D.N.C. Apr. 8, 2014) (summary judgment
granted to employer despite manager’s claim of spending majority of time on nonexempt tasks where she
had discretion to determine what tasks to perform and admitted to running the store and engaging in other
managerial duties); Scott v. SSP Am., Inc., No. 09-CV-4399, 2011 WL 1204406, *10-11 (E.D.N.Y. Mar.
29, 2011) (summary judgment for defendant granted despite plaintiff’s claim to have spent 90 percent of
her time on nonexempt tasks).



                                                    6
         Case 1:17-cv-11165-FDS Document 97 Filed 05/11/20 Page 7 of 14




managerial tasks he needed to perform and worked free from any direct supervision. See, e.g., In

re Family Dollar FLSA Litig., 637 F.3d 508, 516 (4th Cir. 2011) (“Thus, while [plaintiff] unloaded

freight or swept the floors, she was also the manager, and no one else was directly supervising her

work.”). In short, there is no genuine dispute that Van Cleve’s primary duty was management.

               3.     Van Cleve Supervised Two or More Employees.

       Third, Van Cleve customarily and regularly directed two or more employees. In fact, as

noted above, he supervised ten TDs as Field Supervisor and two TDs as Area Manager. SOF ¶¶

250, 252.

               4.     Van Cleve Had Authority to Hire and Fire.

       Finally, like other Field Supervisors and Area Managers, Van Cleve had the authority to

hire and fire. SOF ¶ 249. In short, Van Cleve was exempt from overtime under the executive

exemption, and his claims should be dismissed accordingly.

       B.      Van Cleve’s Positions Also Satisfy the Administrative Exemption.

       Van Cleve’s positions as Field Supervisor, Area Manager and Associate National

Tournament Director also qualify under the FLSA’s administrative exemption, which applies

when an employee (a) receives a salary of at least $455 per week (or $684 per week after January

1, 2020); (b) has a primary duty performing “office or non-manual work directly related to the

management or general business operations of the employer or the employer’s customers”; and (c)

has a primary duty that includes the “exercise of discretion and independent judgment with respect

to matters of significance.” 29 C.F.R. § 541.200(a). Van Cleve’s duties as Field Supervisor and

Area Manager satisfy this test.

               1.     ACBL Paid Van Cleve a Salary of at Least $455 Per Week.

       As noted above (supra at 6), Van Cleve’s positions satisfy the salary basis test.




                                                7
         Case 1:17-cv-11165-FDS Document 97 Filed 05/11/20 Page 8 of 14




               2.     Van Cleve’s Primary Duty Included Non-Manual Work Directly Related to
                      ACBL’s General Business Operations.

       Van Cleve’s job duties also satisfy the second prong of the administrative exemption. DOL

regulations define the phrase “directly related to the management or general business operations”

as “assisting with the running or servicing of the business.” 29 C.F.R. § 541.201(a). As set forth

in Section II.B.2. of the Koltnow Memorandum (incorporated by reference), courts have

interpreted positions akin to a referee as exempt under the FLSA’s administrative exemption

because when they involve, among other duties, mediating and solving problems for customers,

managing game pace, observing and enforcing game rules and liaising with tournament sponsors.

See Allen v. Harrah’s Entm’t Inc., No. 2:04 cv 128, 2006 WL 3513857, at *1-2 (N.D. Ind. Dec. 4,

2006); Fetrow-Fix v. Harrah’s Entm’t, Inc., No. 2:10-CV-00560-RLH, 2011 WL 5827199, at *8-

9 (D. Nev. Nov. 18, 2011); Mutch v. PGA Tour, Inc., No. 3:04-cv-97-J-25TEM, 2007 WL 9718940

(M.D. Fla. Mar. 30, 2007).

       Van Cleve’s positions as Field Supervisor, Area Manager and Associate National

Tournament Director present an even more compelling case for applying the administrative

exemption than in the cases cited above. Van Cleve’s duties involved the interpretation and

implementation of game rules; managing the flow and pace of the game; resolving player disputes;

determining how to reward or discipline players; and setting up games, including evaluating and

marking the playing space. SOF ¶ 60. These duties go to the core of ACBL’s general business

operations, and to its very reason for existing: to grow and sustain the game of bridge and serve

the bridge-related interest of its members. Van Cleve’s position was not at all akin to work “on a

manufacturing production line or selling a product in a retail or service establishment.” 29 C.F.R.

§ 541.201(a). Rather, his positions required the consistent and undisputed exercise of

administrative discretion aimed at managing the entire tournament process, from drafting rules and




                                                8
         Case 1:17-cv-11165-FDS Document 97 Filed 05/11/20 Page 9 of 14




regulations to overseeing the appeals process to training, mentoring, and evaluating other

tournament directors. SOF ¶ 43, 49, 54, 60. In short, there is no genuine dispute of material fact as

to the primacy of Van Cleve’s administrative duties or their importance to the management of

ACBL and its customers. Thus, Van Cleve’s job duties satisfy the second prong of the

administrative exemption.

               3.      Van Cleve Exercised Discretion and Independent Judgment as to
                       Significant Matters.

       Finally, Van Cleve’s position involved the exercise of discretion and independent judgment

as to matters of significance. Discretion and independent judgment “involves the comparison and

the evaluation of possible courses of conduct, and acting or making a decision after the various

possibilities have been considered.” 29 C.F.R. § 541.202(a). Factors to consider for this

requirement include, but are not limited to, whether the employee has authority to interpret or

implement management policies or operating practices; whether the employee represents the

company in handling complaints; whether the employee carries out major assignments in

conducting business operations; and whether the employee performs work that affects business

operations to a substantial degree. 29 C.F.R. § 541.202(b).

       It is beyond dispute that Van Cleve exercised discretion and independent judgement as to

matters of significance. In addition to the independent judgment he employed with respect to his

duties when serving as a tournament director, as Field Supervisor and Area Manager, Van Cleve

had discretion to (i) hire and fire other employees, (ii) assign DICs (who were themselves

responsible for selecting and supervising staff) to tournaments, (iii) write annual performance

reviews, and (iv) decide appeals made by players about a TD’s ruling in particular cases. SOF ¶

61. In his 2017 and 2018 annual performance evaluation as an Area Manager, his manager

observed:




                                                 9
        Case 1:17-cv-11165-FDS Document 97 Filed 05/11/20 Page 10 of 14




            •   In 2017, Ken excelled at providing positive feedback to member of his team and
                clearly understands that all parts of the ACBL are a team effort. Moving forward,
                Ken will re-double his effort to establish clear and measurable goals for the Mentors
                in his area. (2017 Performance Evaluation)

            •   Under the Investigative/Analytical Data Gathering section: Ken performs these
                skills well and frequently coaches others on best practices.

            •   As with judgement, Ken is careful to understand a situation before he takes action.
                Part of the Manager role is to develop and motivate his team members. He routinely
                sees their work product and is able to take corrective as well as congratulatory
                feedback. (2018 Performance Evaluation)

            •    Ken freely shares his perspective when participating in Manager meetings and his
                discussions with Tournament Chairs. (2018 Performance Evaluation)

SOF ¶ 258.

       Whether he was serving as DIC at tournaments or coaching others on how to improve their

directing skills, Van Cleve cannot credibly dispute that these job duties involved discretion and

independent judgment as to matters of significance.

       C.       Van Cleve’s Claims are Barred to the Extent that He Seeks Damages for More
                than Two Years Before He Filed a Consent to Join this Action.

                1.     The Statute of Limitations Deadline Is Measured Against the Date Van
                       Cleve Filed His Opt-In Consent Form.

       Regardless of Van Cleve’s exempt status – which is a complete bar to recovery for the

reasons set forth above – the Court should rule that Van Cleve’s claims are barred to the extent

that they fall outside the two years preceding the date on which he filed an FLSA consent form.

An action for unpaid overtime must be commenced within two years after the cause of action

accrued, or within three years if the cause of action arises out of a willful violation. 29 U.S.C.

§ 255(a). Under 29 U.S.C. § 256, for an opt-in plaintiff like Van Cleve, the statute of limitations

is measured backward in time from “the date []he files written consent with the court to opt-in.”

Doucoure v. Matlyn Food, Inc., 554 F. Supp. 2d 369, 373 (E.D.N.Y. 2008) (citing 29 U.S.C.




                                                 10
         Case 1:17-cv-11165-FDS Document 97 Filed 05/11/20 Page 11 of 14




§ 256(b)). The consent-filing deadline is strictly construed and allows for exceptions only when

there have been “extraordinary circumstances beyond a plaintiff’s control” or “affirmative

misconduct” by the employer – none of which is present here. Pike v. New Generation Donuts,

LLC, No. CV 12-12226-FDS, 2016 WL 707361, *5 (D. Mass. Feb. 20, 2016). Here, Van Cleve

filed his opt-in consent form on April 24, 2019 (Doc. No. 49-1); thus, his claims are limited to the

period beginning April 24, 2017 (or on April 24, 2016 if he can establish a willful violation of the

FLSA).

                2.      Van Cleve Cannot Establish a Willful Violation of the FLSA.

        As explained in Section II.C. of the Koltnow Memorandum (incorporated herein by

reference), there is no evidence that ACBL committed a willful violation of the FLSA. To establish

willfulness for the purpose of extending the applicable limitations period, a plaintiff must prove

that the employer knew it was acting in violation of the FLSA or acted in reckless disregard as to

whether it was in violation of the Act. McLaughlin v. Richland Shoe Co., 486 U.S. 128, 132-35

(1988). 7 The undisputed evidence establishes that Van Cleve cannot make such a showing. To the

contrary, the record shows that ACBL took active steps to ascertain the dictates of the FLSA and

then acted to comply with them. Thus, Van Cleve cannot recover for more than two years before

he filed a consent to join this action (29 U.S.C. § 255(a)).

        D.      Even if Van Cleve Were to Prevail, He Would Be Entitled to an Extra 50% -
                not 150% - for All Hours Worked In Excess of 40 in Each Workweek.

        As also explained in Section II.D. the Koltnow Memorandum (which is incorporated herein

by reference), Van Cleve’s recovery in this matter, if he were to prevail, is limited to an additional


7
  As the McLaughlin Court further explained: If an employer acts reasonably in determining its legal
obligation, its action cannot be deemed willful under … the standard we set forth. If an employer acts
unreasonably, but not recklessly in determining its legal obligation, then … is should not be [considered
willful] under [Trans World Airlines v. Thurston, 469 U.S. 111 (1985)] or the identical standard we approve
today.” 486 U.S. at 135, n.13.



                                                    11
        Case 1:17-cv-11165-FDS Document 97 Filed 05/11/20 Page 12 of 14




50% of his regular rate – not 150% – because, at all times relevant to his claims, he worked variable

hours in exchange for a fixed salary and understood that the salary compensated him for all hours

worked. SOF ¶ 74.

III.   CONCLUSION

       For all the foregoing reasons, ACBL respectfully requests that the Court grant its motion

for summary judgment and dismiss Van Cleve’s claims in their entirety. In the alternative, ACBL

requests a ruling that (a) the statute of limitations applicable to Van Cleve’s claim is limited to two

years, and (b) the fluctuating workweek method is the correct way to calculate Van Cleve’s

overtime damages.

                                                    Respectfully submitted,

                                                    THE AMERICAN CONTRACT BRIDGE
                                                    LEAGUE INC.

                                                    By its attorneys,



                                                    /s/ Melissa L. McDonagh
                                                    Melissa L. McDonagh (BBO NO. 569023)
                                                    Francis J. Bingham (BBO NO. 682502)
                                                    LITTLER MENDELSON, P.C.
                                                    One International Place
                                                    Suite 2700
                                                    Boston, MA 02110
                                                    Phone: 617.378.6000
                                                    Fax: 617.737.0052
                                                    mmcdonagh@litler.com
                                                    fbingham@littler.com




                                                  12
       Case 1:17-cv-11165-FDS Document 97 Filed 05/11/20 Page 13 of 14




                                       Paul E. Prather (admitted Pro Hac Vice)
                                       LITTLER MENDELSON, P.C.
                                       3725 Champion Hills Drive
                                       Suite 3000
                                       Memphis, TN 38125
                                       Phone: 901.795.6695
                                       Fax: 901.271.7189
May 11, 2020                           pprather@littler.com




                                     13
        Case 1:17-cv-11165-FDS Document 97 Filed 05/11/20 Page 14 of 14




                               CERTIFICATE OF SERVICE

        I, Melissa L. McDonagh, hereby certify that on this 11th day of May 2020, the foregoing
document was filed electronically through the ECF system, is available for viewing and
downloading from the ECF system, will be sent electronically to counsel of record as registered
participants identified on the Notice of Electronic Filing and via first class mail to all non-
registered participants identified on the Notice of Electronic Filing.



                                                   /s/ Melissa L. McDonagh
                                                   Melissa L. McDonagh




                                              14
